     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 1 of 13 Page ID #:1




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason J. Kim (SBN 190246)
 2   Jason Yoon (SBN 306137)
     101 S. Western Ave., Second Floor
 3   Los Angeles, CA 90004
     Telephone: (213) 252-8008
 4   Facsimile: (213) 252-8009
     scalequalaccess@yahoo.com
 5
     Attorneys for Plaintiff
 6   JONG JA KIM
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
     JONG JA KIM,                                  Case No.:
11
                  Plaintiff,                       COMPLAINT FOR INJUNCTIVE
12                                                 RELIEF AND DAMAGES FOR
           vs.                                     VIOLATION OF:
13
                                                   1. AMERICANS WITH DISABILITIES
14   ROSE MARKET LLC; OAKMOUNT,                    ACT, 42 U.S.C. §12131 et seq.;
15   LLC; DOES 1 to 10,                            2. CALIFORNIA’S UNRUH CIVIL
                  Defendants.                      RIGHTS ACT, CAL CIV. CODE §§ 51 -
16                                                 52 et seq.;
17                                                 3. CALIFORNIA’S DISABLED
                                                   PERSONS ACT, CAL CIV. CODE §54 et
18                                                 seq.
19                                                 4. CALIFORNIA’S UNFAIR
                                                   COMPETITION ACT, CAL BUS & PROF
20                                                 CODE § 17200, et seq.
21                                                 5. NEGLIGENCE
22
23
24
           Plaintiff JONG JA KIM (“Plaintiff”) complains of Defendants ROSE MARKET
25
     LLC; OAKMOUNT, LLC; and DOES 1 to 10 (“Defendants”) and alleges as follows:
26
                                  JURISDICTION AND VENUE
27
           1.     The Court has jurisdiction of this action pursuant to 28 USC §1331 for
28
     violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et seq.)


                                   COMPLAINT FOR DAMAGES - 1
     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 2 of 13 Page ID #:2




 1         2.      Pursuant to pendant jurisdiction, attendant and related causes of action,
 2   arising from the same nucleus of operating facts, are also brought under California law,
 3   including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 4   54, 54., 54.3 and 55.
 5         3.      Venue is proper in this court pursuant to 28 USC §1391(b). The real
 6   property which is the subject of this action is located in this district, Los Angeles County,
 7   California.
 8                                             PARTIES
 9         4.      Plaintiff is a California resident with a physical disability. Plaintiff is
10   substantially limited in her ability to walk due to partial paralysis and requires the use of
11   a wheelchair at all times when traveling in public.
12         5.      Defendants are, or were at the time of the incident, the real property owners,
13   business operators, lessors and/or lessees of the real property for ROSE MARKET
14   (“Business”) located at or about 3300 Overland Avenue, #107, Los Angeles, California.
15         6.      The true names and capacities, whether individual, corporate, associate or
16   otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
17   who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
18   Court to amend this Complaint when the true names and capacities have been
19   ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
20   fictitiously named Defendants are responsible in some manner, and therefore, liable to
21   Plaintiff for the acts herein alleged.
22         7.      Plaintiff is informed and believes, and thereon alleges that, at all relevant
23   times, each of the Defendants was the agent, employee, or alter-ego of each of the other
24   Defendants, and/or was acting in concert with each of the other Defendants, and in doing
25   the things alleged herein was acting with the knowledge and consent of the other
26   Defendants and within the course and scope of such agency or employment relationship.
27         8.      Whenever and wherever reference is made in this Complaint to any act or
28   failure to act by a defendant or Defendants, such allegations and references shall also be



                                    COMPLAINT FOR DAMAGES - 2
     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 3 of 13 Page ID #:3




 1   deemed to mean the acts and failures to act of each Defendant acting individually, jointly
 2   and severally.
 3                                 FACTUAL ALLEGATIONS
 4         9.     In or about January of 2021, Plaintiff went to the Business. In or about
 5   February of 2021, Plaintiff revisited the Business. The Business is a market business
 6   establishment, which is open to the public, and is a place of public accommodation and
 7   affects commerce through its operation. Defendants provide parking spaces for
 8   customers.
 9         10.    While attempting to enter the Business during each visit, Plaintiff personally
10   encountered a number of barriers that interfered with her ability to use and enjoy the
11   goods, services, privileges, and accommodations offered at the Business. To the extent
12   of Plaintiff’s personal knowledge, the barriers at the Business included, but were not
13   limited to, the following:
14                a.     Defendants failed to comply with the federal and state standards for
15                       the parking space designated for persons with disabilities. Defendants
16                       failed to post required signage such as “Van Accessible.”
17                b.     Defendants failed to comply with the federal and state standards for
18                       the parking space designated for persons with disabilities. Defendants
19                       failed to provide proper van accessible space designated for the
20                       persons with disabilities.
21                c.     Defendants failed to comply with the federal and state standards for
22                       the parking space designated for persons with disabilities. Defendants
23                       failed to provide a proper ramp for persons with disabilities.
24                d.     Defendant failed to maintain the parking space designated for persons
25                       with disabilities to comply with the federal and state standards.
26                       Defendants failed to provide the access aisles with level surface
27                       slopes.
28




                                   COMPLAINT FOR DAMAGES - 3
     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 4 of 13 Page ID #:4




 1                e.     Defendants failed to maintain the parking space designated for
 2                       persons with disabilities to comply with the federal and state
 3                       standards. Defendants failed to maintain the facility to be readily
 4                       accessible.
 5         11.    These barriers and conditions denied Plaintiff the full and equal access to the
 6   Business. Plaintiff wishes to patronize the Business again. However, Plaintiff is deterred
 7   from visiting the Business because her knowledge of these violations prevents her from
 8   returning until the barriers are removed.
 9         12.    Based on the violations, Plaintiff alleges, on information and belief, that
10   there are additional barriers to accessibility at the Business after further site inspection.
11   Plaintiff seeks to have all barriers related to her disability remedied. See Doran v. 7-
12   Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
13         13.    In addition, Plaintiff alleges, on information and belief, that Defendants
14   knew that particular barriers render the Business inaccessible, violate state and federal
15   law, and interfere with access for the physically disabled.
16         14.    At all relevant times, Defendants had and still have control and dominion
17   over the conditions at this location and had and still have the financial resources to
18   remove these barriers without much difficulty or expenses to make the Business
19   accessible to the physically disabled in compliance with ADDAG and Title 24
20   regulations. Defendants have not removed such barriers and have not modified the
21   Business to conform to accessibility regulations.
22                                   FIRST CAUSE OF ACTION
23       VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
24         15.    Plaintiff incorporates by reference each of the allegations in all prior
25   paragraphs in this complaint.
26         16.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
27   shall be discriminated against on the basis of disability in the full and equal enjoyment of
28   the goods, services, facilities, privileges, advantages, or accommodations of any place of



                                     COMPLAINT FOR DAMAGES - 4
     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 5 of 13 Page ID #:5




 1   public accommodation by any person who owns, leases, or leases to, or operates a place
 2   of public accommodation. See 42 U.S.C. § 12182(a).
 3         17.   Discrimination, inter alia, includes:
 4               a.    A failure to make reasonable modification in policies, practices, or
 5                     procedures, when such modifications are necessary to afford such
 6                     goods, services, facilities, privileges, advantages, or accommodations
 7                     to individuals with disabilities, unless the entity can demonstrate that
 8                     making such modifications would fundamentally alter the nature of
 9                     such goods, services, facilities, privileges, advantages, or
10                     accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
11               b.    A failure to take such steps as may be necessary to ensure that no
12                     individual with a disability is excluded, denied services, segregated or
13                     otherwise treated differently than other individuals because of the
14                     absence of auxiliary aids and services, unless the entity can
15                     demonstrate that taking such steps would fundamentally alter the
16                     nature of the good, service, facility, privilege, advantage, or
17                     accommodation being offered or would result in an undue burden. 42
18                     U.S.C. § 12182(b)(2)(A)(iii).
19               c.    A failure to remove architectural barriers, and communication barriers
20                     that are structural in nature, in existing facilities, and transportation
21                     barriers in existing vehicles and rail passenger cars used by an
22                     establishment for transporting individuals (not including barriers that
23                     can only be removed through the retrofitting of vehicles or rail
24                     passenger cars by the installation of a hydraulic or other lift), where
25                     such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
26               d.    A failure to make alterations in such a manner that, to the maximum
27                     extent feasible, the altered portions of the facility are readily
28                     accessible to and usable by individuals with disabilities, including



                                  COMPLAINT FOR DAMAGES - 5
     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 6 of 13 Page ID #:6




 1                       individuals who use wheelchairs or to ensure that, to the maximum
 2                       extent feasible, the path of travel to the altered area and the
 3                       bathrooms, telephones, and drinking fountains serving the altered
 4                       area, are readily accessible to and usable by individuals with
 5                       disabilities where such alterations to the path or travel or the
 6                       bathrooms, telephones, and drinking fountains serving the altered
 7                       area are not disproportionate to the overall alterations in terms of cost
 8                       and scope. 42 U.S.C. § 12183(a)(2).
 9         18.    Where parking spaces are provided, accessible parking spaces shall be
10   provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
11   eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
12   (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
13   Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
14   be van parking space. 2010 ADA Standards § 208.2.4.
15         19.    Under the ADA, the method and color of marking are to be addressed by
16   State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
17   Building Code (“CBC”), the parking space identification signs shall include the
18   International Symbol of Accessibility. Parking identification signs shall be reflectorized
19   with a minimum area of 70 square inches. Additional language or an additional sign
20   below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
21   parking space identification sign shall be permanently posted immediately adjacent and
22   visible from each parking space, shall be located with its centerline a maximum of 12
23   inches from the centerline of the parking space and may be posted on a wall at the
24   interior end of the parking space. See CBC § 11B-502.6, et seq.
25         20.    Moreover, an additional sign shall be posted either in a conspicuous place at
26   each entrance to an off-street parking facility or immediately adjacent to on-site
27   accessible parking and visible from each parking space. The additional sign shall not be
28   less than 17 inches wide by 22 inches high. The additional sign shall clearly state in



                                   COMPLAINT FOR DAMAGES - 6
     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 7 of 13 Page ID #:7




 1   letters with a minimum height of 1 inch the following: “Unauthorized vehicles parked in
 2   designated accessible spaces not displaying distinguishing placards or special license
 3   plates issued for persons with disabilities will be towed always at the owner’s expense…”
 4   See CBC § 11B-502.8, et seq.
 5         21.       Here, Defendants failed to provide signs stating “Van Accessible.”
 6         22.       The surface of each accessible car and van space shall have surface
 7   identification complying with either of the following options: The outline of a profile
 8   view of a wheel chair with occupant in white on a blue background a minimum 36” wide
 9   by 36” high (914 mm x 914 mm). The centerline of the profile view shall be a maximum
10   of 6 inches (152 mm) from the centerline of the parking space, its sides parallel to the
11   length of the parking space and its lower side or corner aligned with the end of the
12   parking space length or by outlining or painting the parking space in blue and outlining
13   on the ground in white or a suitable contrasting color a profile view of a wheel chair with
14   occupant. See CBC § 11B-502.6.4, et seq.
15         23.       For the parking spaces, access aisles shall be marked with a blue painted
16   borderline around their perimeter. The area within the blue borderlines shall be marked
17   with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
18   with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall
19   be painted on the surface within each access aisle in white letters a minimum of 12 inches
20   (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
21   11B-502.3.3.
22         24.       Here, Defendants failed to provide the access aisle with the minimum width
23   of 96 inches.
24         25.       The cross slope of ramp surfaces shall be no greater than 1:50. Ramp
25   surfaces shall comply with 4.5. 1991 Standards § 4.8.6. Ramps and landings with drop-
26   offs shall have curbs, walls, railings, or projecting surfaces that prevent people from
27   slipping off the ramp. Curbs shall be a minimum of 2 in (50 mm) high. 1991 Standards §
28   4.8.7. Outdoor ramps and their approaches shall be designed so that water will not



                                     COMPLAINT FOR DAMAGES - 7
     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 8 of 13 Page ID #:8




 1   accumulate on walking surfaces. 1991 Standards § 4.8.8. Ground and floor surfaces
 2   along accessible routes and in accessible rooms and spaces including floors, walks,
 3   ramps, stairs, and curb ramps, shall be stable, firm, slip-resistant, and shall comply with
 4   4.5. 1991 Standards § 4.5.1.
 5         26.    Here, Defendants failed to provide a compliant ramp for the access aisle.
 6         27.    Under the 1991 Standards, parking spaces and access aisles must be level
 7   with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.
 8   Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
 9   shall be part of an accessible route to the building or facility entrance and shall comply
10   with 4.3. Two accessible parking spaces may share a common access aisle. Parked
11   vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces
12   and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
13   directions. 1991 Standards § 4.6.3.
14         28.    Here, the access aisles are not level with the parking spaces. Under the 2010
15   Standards, access aisles shall be at the same level as the parking spaces they serve.
16   Changes in level are not permitted. 2010 Standards § 502.4. “Access aisles are required
17   to be nearly level in all directions to provide a surface for transfer to and from vehicles.”
18   2010 Standards § 502.4 Advisory. Id. No more than a 1:48 slope is permitted.
19         29.    At least one accessible route shall connect accessible building, facilities,
20   elements, and spaces that are on the same site. 1991 ADA Standards § 4.3.2. A public
21   accommodation shall maintain in operable working condition those features of facilities
22   and equipment that are required to be readily accessible to and usable by persons with
23   disabilities by the Act or this part. 28 C.F.R. 35.211(a).
24         30.    Here, Defendants failed to provide at least one accessible route to the
25   entrance of the Business. The route from the accessible parking space to the entrance of
26   the Business was obstructed by doors opening outwards thereby preventing a wheelchair
27   to pass through.
28




                                    COMPLAINT FOR DAMAGES - 8
     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 9 of 13 Page ID #:9




 1         31.    A public accommodation shall maintain in operable working condition those
 2   features of facilities and equipment that are required to be readily accessible to and usable
 3   by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a). By failing to
 4   maintain the facility to be readily accessible and usable by Plaintiff, Defendants are in
 5   violation of Plaintiff’s rights under the ADA and its related regulations.
 6         32.    The Business has denied and continues to deny full and equal access to
 7   Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
 8   discriminated against due to the lack of accessible facilities, and therefore, seeks
 9   injunctive relief to alter facilities to make such facilities readily accessible to and usable
10   by individuals with disabilities.
11                                SECOND CAUSE OF ACTION
12                   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
13         33.    Plaintiff incorporates by reference each of the allegations in all prior
14   paragraphs in this complaint.
15         34.    California Civil Code § 51 states, “All persons within the jurisdiction of this
16   state are free and equal, and no matter what their sex, race, color, religion, ancestry,
17   national origin, disability, medical condition, genetic information, marital status, sexual
18   orientation, citizenship, primary language, or immigration status are entitled to the full
19   and equal accommodations, advantages, facilities, privileges, or services in all business
20   establishments of every kind whatsoever.”
21         35.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
22   or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
23   for each and every offense for the actual damages, and any amount that may be
24   determined by a jury, or a court sitting without a jury, up to a maximum of three times the
25   amount of actual damage but in no case less than four thousand dollars ($4,000) and any
26   attorney’s fees that may be determined by the court in addition thereto, suffered by any
27   person denied the rights provided in Section 51, 51.5, or 51.6.
28




                                     COMPLAINT FOR DAMAGES - 9
     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 10 of 13 Page ID #:10




 1          36.    California Civil Code § 51(f) specifies, “a violation of the right of any
 2    individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
 3    shall also constitute a violation of this section.”
 4          37.    The actions and omissions of Defendants alleged herein constitute a denial
 5    of full and equal accommodation, advantages, facilities, privileges, or services by
 6    physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
 7    Defendants have discriminated against Plaintiff in violation of California Civil Code §§
 8    51 and 52.
 9          38.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
10    difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
11    damages as specified in California Civil Code §55.56(a)-(c).
12                                   THIRD CAUSE OF ACTION
13                 VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
14          39.    Plaintiff incorporates by reference each of the allegations in all prior
15    paragraphs in this complaint.
16          40.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
17    entitled to full and equal access, as other members of the general public, to
18    accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
19    and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
20    railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
21    of transportation (whether private, public, franchised, licensed, contracted, or otherwise
22    provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
23    places of public accommodations, amusement, or resort, and other places in which the
24    general public is invited, subject only to the conditions and limitations established by
25    law, or state or federal regulation, and applicable alike to all persons.
26          41.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
27    corporation who denies or interferes with admittance to or enjoyment of public facilities
28    as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an



                                     COMPLAINT FOR DAMAGES - 10
     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 11 of 13 Page ID #:11




 1    individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
 2    the actual damages, and any amount as may be determined by a jury, or a court sitting
 3    without a jury, up to a maximum of three times the amount of actual damages but in no
 4    case less than one thousand dollars ($1,000) and any attorney’s fees that may be
 5    determined by the court in addition thereto, suffered by any person denied the rights
 6    provided in Section 54, 54.1, and 54.2.
 7           42.   California Civil Code § 54(d) specifies, “a violation of the right of an
 8    individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
 9    constitute a violation of this section, and nothing in this section shall be construed to limit
10    the access of any person in violation of that act.
11           43.   The actions and omissions of Defendants alleged herein constitute a denial
12    of full and equal accommodation, advantages, and facilities by physically disabled
13    persons within the meaning of California Civil Code § 54. Defendants have
14    discriminated against Plaintiff in violation of California Civil Code § 54.
15           44.   The violations of the California Disabled Persons Act caused Plaintiff to
16    experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
17    statutory damages as specified in California Civil Code §55.56(a)-(c).
18                                 FOURTH CAUSE OF ACTION
19                                 UNFAIR COMPETITION ACT
20           45.   Plaintiff incorporates by reference each of the allegations in all prior
21    paragraphs in this complaint.
22           46.   Defendants have engaged in unfair competition, unfair or fraudulent
23    business practices, and unfair, deceptive, untrue or misleading advertising in violation of
24    the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
25           47.   Defendants engage in business practices and policies that create systemic
26    barriers to full and equal access for people with disability in violation of state and federal
27    law.
28




                                    COMPLAINT FOR DAMAGES - 11
     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 12 of 13 Page ID #:12




 1           48.    The actions and omissions of Defendants are unfair and injurious to
 2    Plaintiff, a consumer of the Business’ goods and services. As a result of Defendants’
 3    unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was not
 4    provided with goods and services provided to other consumers. Plaintiff seeks relief
 5    necessary to prevent Defendants’ continued unfair business practices and policies and
 6    restitution of any month that Defendants acquired by means of such unfair competition,
 7    including profits unfairly obtained.
 8                                    FIFTH CAUSE OF ACTION
 9                                           NEGLIGENCE
10           49.    Plaintiff incorporates by reference each of the allegations in all prior
11    paragraphs in this complaint.
12           50.    Defendants have a general duty and a duty under the ADA, Unruh Civil
13    Rights Act and California Disabled Persons Act to provide safe and accessible facilities
14    to the Plaintiff.
15           51.    Defendants breached their duty of care by violating the provisions of ADA,
16    Unruh Civil Rights Act and California Disabled Persons Act.
17           52.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
18    has suffered damages.
19                                      PRAYER FOR RELIEF
20           WHEREFORE, Plaintiff respectfully prays for relief and judgment against
21    Defendants as follows:
22           1.     For preliminary and permanent injunction directing Defendants to comply
23    with the Americans with Disability Act and the Unruh Civil Rights Act;
24           2.     Award of all appropriate damages, including but not limited to statutory
25    damages, general damages and treble damages in amounts, according to proof;
26           3.     Award of all reasonable restitution for Defendants’ unfair competition
27    practices;
28




                                    COMPLAINT FOR DAMAGES - 12
     Case 2:21-cv-03343-SVW-SK Document 1 Filed 04/19/21 Page 13 of 13 Page ID #:13




 1          4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
 2    action;
 3          5.     Prejudgment interest pursuant to California Civil Code § 3291; and
 4          6.     Such other and further relief as the Court deems just and proper.
 5                               DEMAND FOR TRIAL BY JURY
 6          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
 7    demands a trial by jury on all issues so triable.
 8
 9    Dated: April 19, 2021                   SO. CAL. EQUAL ACCESS GROUP
10
11
12                                            By:    _/s/ Jason J. Kim___________
                                                     Jason J. Kim, Esq.
13                                                   Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                    COMPLAINT FOR DAMAGES - 13
